Citation Nr: 0118374
Decision Date: 05/09/01	Archive Date: 07/18/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-13 102	)	DATE MAY 09, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to March 1968.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the veteran's claim for an increased rating for PTSD.  When this case was previously before the Board in October 2000, it was remanded in order to afford the veteran the opportunity to testify at a hearing before a Member of the Board at the RO.  That hearing was held in March 2001.


REMAND

The veteran asserts that the symptoms of his service-connected psychiatric disability have increased in severity.  A review of the record discloses that when he was examined by the VA in April 1998, the veteran was noted to be slightly disheveled.  He endorsed hyperstartle reaction and hypervigilance.  Following an examination, the diagnosis was PTSD.  The Global Assessment of Functioning score was 60.  On the most recent VA examination, conducted in December 1999, the veteran was oriented only to person and place.  His judgment and insight were intact.  He related that his mood was fair and that he had trouble sleeping.  He described hearing voices and noted that he thought about taking some people out then taking me out too.  The diagnostic impression was PTSD, and the Global Assessment of Functioning score was 50-55.  The record also reflects the fact that the veteran was afforded psychological testing by the VA in December 1999.  The diagnosis was PTSD, and the Global Assessment of Functioning score was 45.  

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994), cited in Carpenter v. Brown, 8 Vet. 
 App. 240 (1995).  The record indicates the veteran's Global Assessment of Functioning score is declining.  The Board also notes that during the hearing before the undersigned in March 2001, the veteran testified that he continued to receive treatment for PTSD at the VA Medical Center (MC), in Cincinnati, Ohio.  These records have not been associated with the claims folder.  

There has been a significant change in the law during the pendency of this appeal.  On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a remand in this case is required for compliance with the notice and duty to assist provisions contained in the new law.  In addition, because the RO has not yet considered whether any additional notification or development action is required under the VCAA, it would be potentially prejudicial to the appellant if the Board were to proceed to issue a decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the claims file and identified certain assistance that must be rendered to comply with the VCAA.  However, it is the ROs responsibility to ensure that all appropriate development is undertaken in this case.

 Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and addresses of all medical care providers who have treated the veteran for PTSD since 1997.  After securing the necessary release, the RO should obtain these records.  In any event, the RO is to obtain the veteran's treatment records from the VAMC in Cincinnati, Ohio.  

2.  The veteran should then be afforded a VA psychiatric examination to determine the nature and severity of the manifestations of his PTSD.  The examination report should include a detailed account of all pathology found to be present.  If there are psychiatric disorders other than PTSD, the examiner should reconcile the diagnoses and should specify which symptoms are associated with each of the disorder(s).  If certain symptomatology cannot be dissociated from one disorder or another, it should be specified.  The psychiatrist should describe how the symptoms of PTSD affect the appellant's social and industrial capacity, and whether the condition is permanent in nature.  The report of the examination should include a complete rationale for all opinions expressed.  The examiner should assign a GAF score and a definition of the numerical code assigned in order to comply with the requirements of Thurber v. Brown, 5 Vet. App. 119 (1993).  All necessary tests should be performed.  The entire claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.

 3.  The RO must review the claims file and ensure that all notification and development action required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 is completed.  In particular, the RO should ensure that the new notification requirements and development procedures contained in sections 3 and 4 of the Act (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are fully complied with and satisfied. 

3. Thereafter, the RO should readjudicate this claim.  If the benefit sought on appeal remains denied, the appellant and the appellants representative, if any, should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2000).
